DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming (Jimmy) Shih on July 20th, 2022.
The application has been amended as follows:
Claim 11. A miniature and intelligent urine sensing system, which transmits and receives signals through a wireless transceiving technology and an intelligent device, the miniature and intelligent urine sensing system comprising: 
a urine sensor test piece having a sensor, used for shunting a urine under test to form a sensing area; and 
a urine signal detection device having a power supply unit, a digital controller, a wireless transceiving circuit, a trigger processing unit and a sense signal processing unit, wherein the power supply unit, the digital controller, the wireless transceiving circuit, the trigger processing unit and the sense processing unit are integrated into a System on a Chip (SoC), wherein the power supply unit is used for supplying power to the digital controller, the wireless transceiving circuit, the trigger processing unit and the sense signal processing unit, the wireless transceiving circuit is used for receiving a urine measurement method and channel information transmitted from the intelligent device and transmitting the urine measurement method and the channel information to the digital controller, and in turn, the trigger processing unit is driven to output a stimulus signal to trigger the sensor to conduct urine sense processing for the sensing area through an electrical connection between the urine sensor test piece and the urine signal detection device, and the sense signal processing unit conducts detection processing for a concentration of urine substances sensed by conducting electrochemical sensing with respect to the triggered sensor according to the urine measurement method and the channel information, followed by transmitting the concentration back to the digital controller, which transmits the concentration to the intelligent device through the transceiving circuit for assessing a risk index between a heart disease or diabetes and a kidney disease.  

Claim 12. The miniature and intelligent urine sensing system as claimed in claim 11, wherein the trigger processing unit comprises: a voltage digital analog converter, a current digital analog converter, a sine wave generator and an output interface, the trigger processing unit is controlled by the digital controller, the output interfac 
Claim 13. The miniature and intelligent urine sensing system as claimed in claim 12, wherein the trigger processing unit is capable of feedback adjustments, when the digital controller drives the voltage digital analog converter, the current digital analog converter or the sine wave generator in the trigger processing unit to conduct the urine detection for the urine sensor test piece, a feedback adjustment output current is output to the current digital analog converter according to a sensed current value, a feedback adjustment output voltage is output to the voltage digital analog converter according to a sensed voltage value, or a feedback adjustment frequency and amplitude is output to the sine wave generator according to a sensed impedance value, thereby a correction of the urine sensor test piece is achieved.

Claim 14. The miniature and intelligent urine sensing system as claimed in claim 11, wherein the sense signal processing unit comprises: an analog to digital converter, an amplitude detector, a phase detector and an input interface, the analog to digital converter, the amplitude detector and the phase detector of the sense signal processing unit conduct sense processing with respect to the concentration of the urine substances detected by the electrochemical sensing for the triggered sensor according to the selected measurement method and channel information through the input interface and transmit the concentration back to the digital controller.  

Claim 15. The miniature and intelligent urine sensing system as claimed in claim 11, wherein data with respect to urine substances required for assessing the risk index between the heart disease and the kidney disease are any one in the group composed of concentrations of albumin, creatinine, cystatin C, NT-proBNP and troponin I. 

Claim 16. The miniature and intelligent urine sensing system as claimed in claim 11, wherein data with respect to urine substances required for assessing the risk index between the diabetes and the kidney disease are any one in the group composed of concentrations of transferrin, N-acetyl-β-D-glucosaminidase (NAG), type IV collagen, TNF-α and 8-hydroxy-2'-deoxyguanosine (8-OHdG).

Claim 18. The miniature and intelligent urine sensing system as claimed in claim 11, wherein the miniature and intelligent urine sensing system conducts a message transmission with a cloud server database through the intelligent device to achieve an Internet of Things (loT) capable service, the cloud server database has a built-in artificial intelligence (AI) algorithm, which comprises: an early kidney disease risk assessment algorithm and a heart disease risk assessment algorithm, to calculate a degree of risk suffering from the heart disease based on concentrations of albumin, creatinine, cystatin C, NT-proBNP and troponin I in the urine detected by the urine signal detection device and assesses a risk of the heart disease and the kidney disease, as well as provides a result of a calculation or the assessment to medical personnel and users through an application of the intelligent device.  

Claim 19. The miniature and intelligent urine sensing system as claimed in claim 11, wherein the miniature and intelligent urine sensing system conducts a message   transmission with a cloud server database through the intelligent device to achieve an Internet of Things (loT) capable service, the cloud server database has a built-in artificial intelligence (AI) algorithm, which comprises: an early kidney disease risk assessment algorithm and a diabetes disease risk assessment algorithm, to calculate a degree of risk suffering from the diabetes disease based on a concentration in the urine of transferrin, N-acetyl-β-D-glucosaminidase (NAG), type IV collagen, TNF-α and  (8-OHdG) detected by the urine signal detection device and assesses a risk of the diabetes disease and the kidney disease, as well as provides a result of a calculation or the assessment to medical personnel and users through an application of the intelligent device.
Allowable Subject Matter
Claims 11-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or fairly suggest a system comprising at least one computing device and an application executable in the at least computing device as described in the claims. The closest prior art is Kumar et al (U.S. Patent Publication No. 2018/0149612). Kumar teaches a miniature and intelligent urine sensing system (an electrochemically active device that is adapted to collect and retain a desired biological sample , which is urine; [0065]), the miniature and intelligent urine sensing system comprising: a urine sensor test piece having a sensor (biosensor; [0066]); and a urine signal detection device (device 100; [0066]) to conduct urine sense processing for the sensing area through an electrical connection between the urine sensor test piece and the urine signal detection device ([0068]), and the sense signal processing unit conducts detection processing for a concentration of urine substances (creatinine and albumin; [0057-0065]) sensed by conducting electrochemical   sensing with respect to the triggered sensor ([0068]). Wariar (U.S. Patent Publication No. 2007/0179389) discloses a system for detecting risk of heart disease ([0097-0101]) using urinalysis ([0025]) and wireless technologies ([0070]). 
Kumar and Wariar come closest to teaching these features but fail to teach the specifics of the multiple technological units of the device and the assessment of the risk index between heart disease or diabetes and a kidney disease. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Applicant's remarks and amendments with respect to the claim objections have been fully considered and are persuasive.  
Applicant's remarks and amendments with respect to the drawing objections have been fully considered and are persuasive.  
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791           

/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791